Title: To Thomas Jefferson from William A.G. Dade, 30 June 1825
From: Dade, William A.G.
To: Jefferson, Thomas


Dear Sir.
Clover Hill.
June 30h 1825
I am duly sensible of the honour you have done me, in tendering the chair of the Professor of Law in the University of Virginia; and grateful for the kind and obliging manner in which you have been pleased to communicate it. Without doubt, the inducements to accept that offer are exceedingly strong; nor is it the least of them, that I should be thereby enabled to contribute my feeble aid toward the promotion of an institution, upon which are fixed the hopes of the State, and my own fondest anticipations both as a citizen and a father. Whilst however, on the one hand, it is clear that advantages so conspicuous as those you have enumerated, ought not to be lightly declined, on the other, it will be acknowledged, that one should not hastily abandon the course of life to which he has long been habituated, nor objects endeared to him by early associations, his labours, hopes, and schemes of future establishment.—Some little time will therefore be requisite to consider of this offer. I propose, meanwhile, to visit the University for the purpose of making personal observation on many matters, upon which the comfort of my family might depend, and which would be entitled to some influence in the decision I should have to make; as well as to ascertain the prospects of commuting my property in this country, for the like kind in the neighborhood of CharlottesvilleI am at this time engaged in my harvest; but when that is over, with some other matters claiming my present attention—at furthest in the course of a fortnight, I hope, I shall go to the University; and on the way, I will do myself the pleasure of calling on you at Monticello. I trust the Visitors will not consider this as too long a delay. I would abridge it, if it were practicable without great inconvenience. It is a source of regret with me, that so much delay has already been incurred from the irregularity of the posts, or from your misapprehension of the post-office through which to direct to me. Your letter of the 22d inst. covering a duplicate of one dated May 31st came to my hands by the Mail of this day: and these are the only communications I have had from you. Should it become necessary to write to me again, be pleased to direct to me through the post-office at Brentsville, Prince William County.With the highest respect—I am, Dear Sir, yr Mo Obt ServtWm A. G Dade